NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5181-16T1


RACHEL TRENT,

         Plaintiff-Appellant,

v.

NEW JERSEY DIVISION
OF STATE POLICE,

     Defendant-Respondent.
_________________________

                   Argued November 29, 2018 – Decided June 24, 2019

                   Before Judges O'Connor, Whipple and DeAlmeida.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Warren County, Docket No. L-0172-15.

                   Samuel J. Halpern argued the cause for appellant.

                   Tasha M. Bradt, Deputy Attorney General, argued the
                   cause for respondent (Gurbir S. Grewal, Attorney
                   General, attorney; Melissa Dutton Schaffer, Assistant
                   Attorney General, of counsel; Tasha M. Bradt, on the
                   brief).

PER CURIAM
      In this action brought under New Jersey's Law Against Discrimination,

N.J.S.A. 10:5-1 to -49, plaintiff Rachel Trent appeals from the June 13, 2017 order

granting defendant New Jersey Division of State Police summary judgment

dismissal. We have considered plaintiff's arguments and conclude that they are

without sufficient merit to warrant discussion in a written opinion. See Rule 2:11-

3(e)(1)(E). We affirm for substantially the reasons set forth in the trial judge's

written opinion.

      Affirmed.




                                                                          A-5181-16T1
                                        2